DETAILED ACTION
Applicant has amended claims 1, 2, 7-9, 12, 13, 17-20, and 24-27 in field amendment on 3/18/2021.  Claims 1-4, 6-9, 12-27 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 12-27 have been considered but are moot in new ground of rejection.
Applicant amended claims for overcome 112 rejection.  However, adding limitation “dynamically identifying, by the first computing node, a next replication location comprising a second computing node of the plurality of computing nodes different from the first computing node” in claims  is disclosed in the specification as indicated below.  Thus, 112 rejection is still maintained in this office action.
Remark: in the paragraphs 29-30, 50 and figs. 1A-1C, the first computing node identifies the second computing node, but not dynamically identify a next replication location comprising a second computing node.  The paragraphs 29-30, 50 and figs. 1A-1C  disclose capacity of a node, not capacity of one or more of the plurality of computing node.
Applicant argued that the combination of cited reference do not teach claims 1, 12 and 19 as amended.  In response to Applicant’s argument, claims are rejected in new ground of rejection.
In addition, Tsaur teaches the limitations:
“receiving a request to store a particular data item” as receiving a request to store information e.g., file chunks, each file chunk includes signature 420 and security data 422 as a particular data item (fig. 4, 6; col. 9, lines 5-20; col. 11, lines 55-67; col. wherein a replication policy is applicable for replication of data items in a computing cluster” as backup schedule as a replication policy is applicable for backup of information  (col. 3, lines 60-67) that includes file chunks as data items (fig. 4, col. 9, lines 5-20) in a computing system as a computing cluster (fig. 1, col. 4, lines 35-50), “the computing cluster comprising a plurality of computing nodes” as a computing system includes media servers as computers (fig. 1) each having a processor and memory (fig. 7, col. 2, lines 50-65; col. 13, lines 30-65), “the particular data item to be replicated at two or more replication locations” as performing a backup involves creating a copy of a set of information and storing that copy, e.g., on storage media 150(1) and 150(2)  as two locations (col. 3, lines 30-37);
 “storing the particular data item at a first replication location comprising a storage device of a first computing node of the plurality of computing nodes” as storing a copy of information at a first computing device 100(1) or (4) as a first replication location comprising a media server 110(1) of the plurality of computing devices 100(2)-(6) (figs. 1, 3, col. 3, lines 30-67);
“dynamically identifying, by the first computing node, a next replication location comprising a second computing node of the plurality of computing nodes different from the first computing node” as repeatedly identifying, by a redirection module 120 that is implemented on the first computing device 100(1) (col. 6, lines 60-67), a next storage device e.g., 100(2) comprising media server 110(2) of the media servers different from the media server 110(1) (fig. 6, col. 3, lines 35-67; col. 11, lines 55-67; col. 12, lines 1-30);
replicating the same particular data item to the second computing node” as performing a backup involves creating a copy of a set of information and storing that copy, e.g., on storage media 150(1) of media server 110(1) and 150(2) of media server 110(2) (col. 3, lines 30-37) that means the media server 110(2) as the second computing device stores the same set of information.
Douglis teaches the claimed limitations:
	“the second computing node being identified based on at least analysis by the first computing node of a capacity of one or more of the plurality of computing node” as the second storage unit as the second computing node being identified based on analysis by the management server 110 of the cost factor of the second storage unit The cost factor is based on the capacity of the storage unit  (figs. 5-6, col. 14, lines 50-67;  col. 15, lines 5-25).
“receiving a request to store a particular data item, wherein a replication policy is applicable for replication of data items in a computing cluster, the computing cluster comprising a plurality of computing nodes” as receiving, at a storage system such as storage server or backup server, a request to backup data (fig. 5, col.  14, lines 55-67); a replication policy is relevant for replication of a plurality of data e.g., data of the one or more clients and data of new client in the cluster system (fig. 4, 5: col. 6, lines 35-50; col. 8, lines 10-25); and the cluster includes servers or clients as computing nodes, each server of servers such as computer includes processor and storage unit such as disk or memory (col. 5, lines 40-67; col. 6, lines 1-35).  The plurality of data are not data items.
“storing the particular data item at a first replication location comprising a storage device of a first computing node of the plurality of computing nodes” as  storing the data at a backup server that comprises a storage configuration database 111 of the management server 110 of nodes 104-107 in the computing cluster (figs. 1, 2A-2B, col. 9, lines 15-25;  col. 17, lines 35-67; col. 18, lines 1-15).  The backup server that is represented as a first replication location.  The database 111 is represented as a storage device.  The management server 110 is represented as the first computing node.
As discussed above the combination of prior arts teaches the above claimed limitations in claims 1, 12, 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The limitations “dynamically identifying, by the first computing node, a next replication location comprising a second computing node of the plurality of computing nodes different from the first computing node, wherein the second computing node is dynamically identified in response to receiving or storing the particular data item at the first computing node” in claims 1, 12, 19  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims of claims 1, 12, 19 are rejected under the same reason as discussed in claims 1, 12, 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims of claims 1, 12, 19 are rejected under the same reason as discussed in claims 1, 12, 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur et al (or hereinafter “Tsaur”) (US 7890714) in view of Douglis (US 8554918) and Kidambi et al (or hereinafter “Kid”) (US 20160323379).
As to claim 1, Tsaur teaches method comprising:
 “receiving a request to store a particular data item” as receiving a request to store information e.g., file chunks, each file chunk includes signature 420 and security data 422 as a particular data item (fig. 4, 6; col. 9, lines 5-20; col. 11, lines 55-67; col. 12, lines 1-20), “wherein a replication policy is applicable for replication of data items in a computing cluster” as backup schedule as a replication policy is applicable for backup of information  (col. 3, lines 60-67) that includes file chunks as data items the computing cluster comprising a plurality of computing nodes” as a computing system includes media servers as computers (fig. 1) each having a processor and memory (fig. 7, col. 2, lines 50-65; col. 13, lines 30-65), “the particular data item to be replicated at two or more replication locations” as performing a backup involves creating a copy of a set of information and storing that copy, e.g., on storage media 150(1) and 150(2)  as two locations (col. 3, lines 30-37);
 “storing the particular data item at a first replication location comprising a storage device of a first computing node of the plurality of computing nodes” as storing a copy of information at a first computing device 100(1) or (4) as a first replication location comprising a media server 110(1) of the plurality of computing devices 100(2)-(6) (figs. 1, 3, col. 3, lines 30-67);
“dynamically identifying, by the first computing node, a next replication location comprising a second computing node of the plurality of computing nodes different from the first computing node” as repeatedly identifying, by a redirection module 120 that is implemented on the first computing device 100(1) (col. 6, lines 60-67), a next storage device e.g., 100(2) comprising media server 110(2) of the media servers different from the media server 110(1) (fig. 6, col. 3, lines 35-67; col. 11, lines 55-67; col. 12, lines 1-30), “wherein the second computing node is dynamically identified in response to receiving or storing the particular data item at the first computing node” as the storage device of the selected next storage node is dynamically identified in response to storing a copy of information at the first storage  col. 11, lines 55-67; col. 12, lines 1-30);
 “replicating the same particular data item to the second computing node” as performing a backup involves creating a copy of a set of information and storing that copy, e.g., on storage media 150(1) of media server 110(1) and 150(2) of media server 110(2) (col. 3, lines 30-37) that means the media server 110(2) as the second computing device stores the same set of information.
Tsaur does not explicitly teach the claimed limitation:
the computing nodes each having a processor and a storage device;
according to the replication policy;
the second computing node being identified based on at least analysis by the first computing node of a capacity of one or more of the plurality of computing node.
Douglis teaches the claimed limitations:
	“the second computing node being identified based on at least analysis by the first computing node of a capacity of one or more of the plurality of computing node” as the second storage unit as the second computing node being identified based on analysis by the management server 110 of the cost factor of the second storage unit The cost factor is based on the capacity of the storage unit  (figs. 5-6, col. 14, lines 50-67;  col. 15, lines 5-25).
“receiving a request to store a particular data item, wherein a replication policy is applicable for replication of data items in a computing cluster, the computing cluster comprising a plurality of computing nodes” as receiving, at a the particular data item to be replicated at two or more replication locations according to the replication policy” as the data to be copied at storage units as two or more location according to storage configuration of the storage units as the replication policy (figs. 5, 8, col. 11, lines 50-67; col. 16, lines 40-67; col. 17, lines 1-10);
“storing the particular data item at a first replication location comprising a storage device of a first computing node of the plurality of computing nodes” as  storing the data at a backup server that comprises a storage configuration database 111 of the management server 110 of nodes 104-107 in the computing cluster (figs. 1, 2A-2B, col. 9, lines 15-25;  col. 17, lines 35-67; col. 18, lines 1-15).  The backup server that is represented as a first replication location.  The database 111 is represented as a storage device.  The management server 110 is represented as the first computing node;
“dynamically identifying, by the first computing node, a next replication location comprising a second computing node of the plurality of computing nodes” as periodically as dynamically identifying, a second storage system (fig. 8) as a next replication location comprising a second storage unit of storage units in the cluster 
Tsaur and Douglis disclose a method for storing data based on a request.  These references are in the same field with application’s field.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Douglis’s teaching to Tsaur’s system in order to keep down capacity requirements or decrease capacity requirements but also improve performance and further to have adequate capacity and performance for the systems being backed up (Douglis: col. 3, lines 25-42; col. 4, lines 1-10).
 Kid teaches the claimed limitations:
“the computing cluster comprising a plurality of computing nodes, the computing nodes each having a processor and a storage device” as the computing cluster includes a plurality of the secondary nodes 106a-106d of figs. 1-4 each having a processor and a memory (fig. 8, paragraph 59);
“the particular data item to be replicated at two or more replication locations” as the application image 112 is replicated on the first and second secondary nodes 106a and 106b (paragraph 24);
“replicating the same particular data item to the second computing node” the application image 112 is replicated on the first and second secondary nodes 106a and 106b (paragraph 24);
Tsaur and Kid disclose a method for storing data based on a request.  These references are in the same field with application’s field.


	Claims 12, 19, have the same claimed limitation subject matter as discussed in claim 1; thus claims 12 and 19 are rejected under the same reason as discussed in claim 1.  In addition, Tsaur and Douglis teach a non-transitory computer readable medium having stored thereon a set of instructions which, when stored in memory and executed by a processor causes a set of acts or system comprising: a storage medium having stored thereon a set of instructions; and a processor that executes the set of instructions to cause a set of acts, comprising (a processor and memory includes instructions to be executed by a processor: Douglis: col. 5, lines 40-67; col. 6, lines 1-20; Tsaur: fig. 7).
“transmitting the same particular data item to the second computing node identified” as sending the data as data item to the second storage unit as the next replication location (Douglis: figs. 5, 8, col. 14, lines  50-67; col. 15, lines 1-3; col. 16, lines 40-67) and  performing a backup involves creating a copy of a set of information and storing that copy, e.g., on storage media 150(1) of media server 110(1) and 150(2) of media server 110(2) (Tsaur: col. 3, lines 30-37) that means the media server 110(2) as the second computing device stores the same set of information (Tsaur: fig. 6, col. .

Claims 2, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further in view of  Fulton (US 5715386).
As to claims 2, 13, 20, Tsaur does not explicitly teach limitation further comprising: composing a replication message to issue from the first computing node, the replication message specifying replication of the particular data item at the 2Atty Dkt: NUT-PAT-496second computing node, and issuing the replication message to the second computing node.
Fulton teaches when a node 203 is added to system 201, the server state srvr 303 sends a message asking for a copy of status table 207 from an already-running node 203. When the copy is returned, state srvr 303 makes its status table 207 from that table (col. 17, lines 25-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Fulton’s teaching to Tsaur’s system in order to reduce loss during replicating data from one storage to another storage even a node in a cluster become unavailable.

Claims 2, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further in view of Dutta et al (US 20030050966).
As to claims 2, 13, 20, Tsaur does not explicitly teach limitation: further comprising: composing a replication message to issue from the first computing node, the replication message specifying replication of the particular data item at the 2Atty Dkt: NUT-PAT-496 second .

Claims 3-4, 14-15, 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further Thubert et al (or hereinafter “Thubert”) (US 20160142248).
	As to claims 3, 14, 21, Tsaur does not explicitly teach the claimed limitation “generating a downstream replication message to issue from the first computing node”.  Thubert teaches generating a replication message that includes node identification and an instruction for forwarding to other nodes  based on a received message  and  (paragraphs 13, 57, 61, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Thubert’s teaching to Tsaur’s system in order to reduce loss during replicating data from one storage to another storage even a node in a cluster become unavailable.
	As to claims 4, 15, 22, Tsaur does not explicitly teach the claimed limitation “wherein the set of acts further comprise generating a downstream replication message, the downstream replication message comprises a forwarding instruction.”   Thubert teaches generating a replication message that includes node identification and .

Claims 3-4, 6, 14-16, 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further in view of  Hunt et al (US 20170048169).
	As to claims 3, 14, 21, Tsaur does not explicitly teach the claimed limitation “generating a downstream replication message to issue from the first computing node”.  Hunt teaches message processing system 110 can replicate messages (e.g., 122, 132) across message queues (e.g., 121, 131) at the nodes (e.g., 120, 130) of message processing system 110, such that messages (e.g., 122, 132) in different instances of the message queue (e.g., 121, 131) at different nodes (e.g., 120, 130) can be replicated and identical. For example, message 122 and message 132 can be identical, such that message 122 can be a first instance of a message and message 132 can be a second instance of the same message. To illustrate, after publisher 140 publishes message 122 to message queue 121 at node 120, message 122 can be replicated from node 120 to node 130 to create message 132 in message queue 131 (paragraph 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hunt’s teaching to Tsaur’s system in order to provide high availability of message queuing between publishers and subscribers 
	As to claims 4, 15, 22, Tsaur does not explicitly teach the claimed limitation “wherein the set of acts further comprise generating a downstream replication message, the downstream replication message comprises a forwarding instruction”.   Brand teaches creating a replication request at a node based on a request (col. 52, lines 1-67; col. 53, lines 1-30).  Hunt teaches message includes instruction to forward message to another node (paragraphs 49-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hunt’s teaching to Tsaur’s system in order to provide high availability of message queuing between publishers and subscribers and further to maintain balance of work among the machines and provides high availability is a subscriber machine fails (Hunt: paragraphs 56-58).
	As to claims 6, 16, 23, Tsaur does not explicitly teach claimed limitation further comprising generating a downstream replication message wherein the downstream replication message comprises a forwarding instruction and the downstream replication message specifies whether a downstream node should send a different forwarding instruction or wherein the set of acts further comprise generating a downstream replication message, the downstream replication message comprises a forwarding instruction and the downstream replication message specifies whether a downstream node should send a different forwarding instruction.. Hunt teaches node 320 can send a message notification to the other nodes indicating that node 330 or 350 is the new owner, which can allow ownership of the message to be migrated to node 330 or node .
Claims 7, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and Mohanta et al (or hereinafter “Mo”) (US 20190354438).
As to claims 7, 17, 24, Douglis and Tsaur teach the claimed limitation wherein the second computing node is selected based at least in part on a rank order, and the  capacity” as a next node is selected based on threshold amount and replication capacity (Douglis: col. 14, lines  50-67; col. 15, lines 1-3; Tsaur: figs. 5-6).  The threshold amount .
Claims 8, 18, 25  are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further in view of Kelly (US 20170346760).
As to claims 8, 18, 25, Tsaur does not explicitly teach the claimed limitation “wherein the capacity is derived from at a CPU resource capacity.  Kelly teaches CPU resource capacity (paragraph 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kelly’s teaching to Tsaur’s 
Claims 9, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur in view of Douglis and Kid and further in view of Chakraborty et al (or hereinafter “Cha”) (US 10152268).
As to claims 9, 26-27, Tsaur does not explicitly teach the claimed limitation wherein the capacity is derived from at least a network resource capacity, the network resource capacity is associated with a network interface card of the first computing node, and the network interface card has a connection with the first computing node.   However, Tsaur teaches the second being identified based on analysis by an application of available space of the storage node (fig. 6, col. 11, lines 40-67; col. 12, lines 1-55).  Cha teaches replication capacity is identified from the resource capacity via network (figs. 5-7, col. 13, lines 45-67; col. 14, lines 1-67), the replication capacity is associated with the network interface card of storage system (col. 17, lines 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Cha’s teaching  to Tsaur’s system in order to  allow replication resource to replicate data from the source storage system, in response to the replication resource not exceeding the replication resource limit and protect file and storage requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 20180109467)
Lacapra et al (US 20180011874).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169